Citation Nr: 1421060	
Decision Date: 05/09/14    Archive Date: 05/21/14

DOCKET NO.  08-34 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a right leg condition, claimed as light numbness, to include as secondary to service-connected disc disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel
INTRODUCTION

The Veteran had active duty service from July 1983 to July 1986, November 2002 to October 2003 and from September 2004 to September 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which denied entitlement to service connection for right leg condition (also claimed as light numbness).  

In March 2010, the Board remanded the issues of entitlement to service connection for a right leg condition, claimed as light numbness, to include as secondary to service-connected disc disease of the cervical spine, and whether the Veteran's compensation payments were properly discontinued effective September 7, 2004, due to his return to active duty, for further development, which has been completed, and the case has been returned to the Board for appellate consideration.  With respect to the issue of whether the Veteran's compensation payments were properly discontinued effective September 7, 2004, due to his return to active duty, a Statement of the Case (SOC) was issued in June 2011 and the Veteran did not substantiate an appeal on that issue, therefore it is not before the Board.  

Subsequent to the last Supplemental Statement of the Case issued in December 2011, additional evidence has been received.  Since, as detailed below, the Board is remanding the Veteran's claim, there is no prejudice to the Veteran as the Agency of Original Jurisdiction will have an opportunity to consider this evidence on remand.   
   
The Veteran testified at a December 2009 video-conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for a right leg condition, claimed as light numbness, to include as secondary to service-connected disc disease of the cervical spine.   

Subsequent to March 2010 Board remand, the Veteran was afforded a VA examination in November 2011.  The examination report noted that the Veteran had radicular pain or other signs or symptoms due to radiculopathy and noted mild intermittent pain (usually dull) in the right lower extremity and mild numbness in the right lower extremity.  The examination report also included a diagnosis of low back pain.  The examiner provide a negative opinion, marking the box that the claimed condition was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  In the rationale section, the examiner stated that the Veteran has symptoms of sciatic pain, but MRI results did not show radiculopathy.  

The Veteran was granted entitlement to service connection for disc disease of the cervical spine in a March 2004 rating decision, with an effective date of October 2003.  The Veteran has raised the issue of whether his right leg condition is secondary to his service-connected cervical spine condition and stated that his right leg was never numb until his neck was injured.  See November 2008 Form 9 and December 2009 Hearing Transcript.  Crucially, the November 2011 VA examination did not address the issue of secondary service connection and therefore is inadequate and remand is required.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  On remand, a new examination is required and the examiner must address whether the Veteran's right leg condition, claimed as light numbness, is due to or caused, or aggravated, by his service-connected disc disease of the cervical spine.  


Also, the Board notes that Persian Gulf Veterans can be eligible for service connection under 38 C.F.R. § 3.317 (2013) if certain criteria are met.  Service treatment records show that the Veteran was deployed to Bahrain and the United Arab Emirates.  As such, the Veteran is eligible for service connection if he has an undiagnosed illness that has manifested to a degree of 10 percent or more.  See 38 C.F.R. § 3.317 (2013).  On remand, the examiner must address whether the Veteran has a diagnosed disability of the right leg or whether the Veteran has an undiagnosed illness manifested by neurological signs or symptoms with respect to his right leg that cannot be attributed to a known diagnosis.  

Finally, the Veteran has not received VCAA notice regarding secondary service connection.  As such, appropriate notice concerning secondary service connection claims must be provided on remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with VCAA notice that addresses how to substantiate a claim for service connection on a secondary basis.

2.  Afford the Veteran an appropriate VA examination to determine the etiology of his right leg condition, claimed as light numbness.  All indicated evaluations, studies, and tests deemed necessary must be accomplished and all findings reported in detail.

The claims file, to include a copy of this remand, must be made available to the examiner for review, and the examination report must reflect that such a review was accomplished.

The examiner must provide an opinion addressing the following:  

a.  Does the Veteran have a diagnosed disability of the right leg?  If so, whether it is at least as likely as not (i.e., probability of 50 percent or greater) that the Veteran's right leg condition, claimed as light numbness, had its clinical onset during active service or is related to any in-service disease, event, or injury.    

b.  Whether it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's right leg condition, claimed as light numbness, is due to or caused by the Veteran's service-connected disc disease of the cervical spine.

c.  Whether it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran's right leg condition, claimed as light numbness, is aggravated (i.e., permanently worsened) beyond the natural progress by the Veteran's service-connected disc disease of the cervical spine.

If aggravation is found, the examiner must address the following medical issues: (1) the baseline manifestations of the Veteran's right leg condition, claimed as light numbness, found prior to aggravation; and (2) the increased manifestations which, in the examiner's opinion, are proximately due to the Veteran's service-connected disc disease of the cervical spine.  

d.  If the Veteran does not have a disability that can be attributed to a known diagnosis, as he served in the Persian Gulf, the examiner is asked to address whether he has an undiagnosed illness manifested by neurological signs or symptoms with respect to the right leg?  

The examiner must include a thorough rationale for any conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

3.  After completing the requested actions, and any additional development deemed warranted, readjudicate the claim in light of all pertinent evidence and legal authority.  If the benefit sought remains denied, furnish to the Veteran and his representative a supplemental statement of the case and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. S. Toth
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



